DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 19 are objected to because of the following informalities: the acronyms “XLIN”, “SNR” and “QLN” as used in the cited claims need to be fully defined at least once.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 6, 11-12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al., US 2019/0044824 A1 (Yadav hereinafter), in view of Dupuis et al., US 2019/0260483 A1 (Dupuis hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Yadav discloses a method (FIG. 2 is a diagram of an example environment in which systems and/or methods, described herein, may be implemented; see Yadav, paragraph [0006]) comprising:
obtaining, by a computing device, data for a line of a subscriber network that indicates a set of one or more scores, wherein each score included in the set of scores indicates a 
providing, by the computing device, the obtained data as input to a model that is trained to output, for each of different sets of feature subset ensembles, a confidence score representing an overall likelihood that a particular line has a physical impairment (network device 230 may update the data model with information indicating that the quality coefficient values used are the correct values. In this way, network device 230 is able to classify subsequent links that have similar link quality information with a higher degree of confidence; see Yadav, paragraph [0086]. Also see paragraph [0107], “As shown by reference number 520, if the link passes the test with a low passing score (shown as a "low pass"), then network device 230 may update the class of the link to a class associated with marginal link quality. In this case, network device 230 may update the data model by updating one or more values associated with confidence scores, as described above”);
Regarding claim 2, Yadav discloses wherein each feature subset ensemble specifies a type of network measurement that reflects a particular set of signal attributes (after 
Regarding claim 11, Yadav discloses a system (FIG. 2 is a diagram of an example environment in which systems and/or methods, described herein, may be implemented; see Yadav, paragraph [0006]) comprising:
one or more computers (According to some possible implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors, cause the one or more processors to obtain a data model that is trained using historical link quality information associated with a set of links; see Yadav, paragraph [0003]); and
one or more storage devices storing instructions that, when executed by the one or more computers (Software instructions may be read into a memory and/or a storage component associated with controller 350 from another computer-readable medium or from another device via a communication interface. When executed, software instructions stored in a memory and/or storage component associated with controller 350 may cause controller 350 to perform one or more processes described Herein; see Yadav, paragraph [0057]), cause the one or more computers to perform operations comprising:
obtaining, by a computing device, data for a line of a subscriber network that indicates a set of one or more scores, wherein each score included in the set of scores indicates a 
providing, by the computing device, the obtained data as input to a model that is trained to output, for each of different sets of feature subset ensembles, a confidence score representing an overall likelihood that a particular line has a physical impairment (network device 230 may update the data model with information indicating that the quality coefficient values used are the correct values. In this way, network device 230 is able to classify subsequent links that have similar link quality information with a higher degree of confidence; see Yadav, paragraph [0086]. Also see paragraph [0107], “As shown by reference number 520, if the link passes the test with a low passing score (shown as a "low pass"), then network device 230 may update the class of the link to a class associated with marginal link quality. In this case, network device 230 may update the data model by updating one or more values associated with confidence scores, as described above”);
Regarding claim 12, Yadav discloses wherein each feature subset ensemble specifies a type of network measurement that reflects a particular set of signal attributes (after 
Regarding claim 15, Yadav discloses a non-transitory computer-readable storage device encoded with computer program instructions that, when executed by one or more computers (According to some possible implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors; see Yadav, paragraph [0003]), cause the one or more computers to perform operations comprising:
obtaining, by a computing device, data for a line of a subscriber network that indicates a set of one or more scores, wherein each score included in the set of scores
indicates a conditional likelihood that the line has a type of impairment with respect to a different feature subset ensemble (As shown in FIG. 1A, and by reference number 105, the model generation device may receive, from a data source, historical link quality information. The historical link quality information may include one or more values associated with measuring link quality. In this case, the historical performance information may include one or more actual measures of link quality, one or more predictors of link quality, and/or one or more environment conditions; see Yadav, paragraph [0015]. Also see paragraph [0018], “the network device may configure one or more weight values that may be used in determining an overall link quality score”);

Regarding claim 16, Yadav discloses wherein each feature subset ensemble specifies a type of network measurement that reflects a particular set of signal attributes (after obtaining the data model, link quality information associated with a link that is actively supporting traffic flow. The one or more instructions may cause the one or more processors to classify the link by using the link quality information as input for the data model. The data model may classify the link into a class of a set of classes associated with measuring link quality; see Yadav, paragraph [0003]).
Yadav does not explicitly discloses the following features.
Regarding claim 1, receiving, by the computing device and from the model, data indicating a particular confidence score representing an overall likelihood that the line has the physical impairment; and

Regarding claim 6, wherein the subscriber network is a digital subscriber line (DSL) network.
Regarding claim 11, receiving, by the computing device and from the model, data indicating a particular confidence score representing an overall likelihood that the line has the physical impairment; and
providing, by the computing device, the particular confidence score for output.
Regarding claim 15, receiving, by the computing device and from the model, data indicating a particular confidence score representing an overall likelihood that the line has the physical impairment; and
providing, by the computing device, the particular confidence score for output.
Regarding claim 20, wherein the subscriber network is a digital subscriber line (DSL) network.
In the same field of endeavor (e.g., communication system) Dupuis discloses a method related to monitoring a telecommunication network including one or more telecommunication channels that comprises the following features.
Regarding claim 1, receiving, by the computing device and from the model, data indicating a particular confidence score representing an overall likelihood that the line has the physical impairment (For example, from a list of known impairments identifiable from the CFR as well as from the healthy category, the convolutional neural network 10 proposes a confidence value for each category; see Dupuis, paragraph [0052]. Also see Fig. 7 and paragraph [0062], “The monitoring device 5 obtains training data for the convolutional neural network 10 (Step S1). The training data comprise CFR data 
providing, by the computing device, the particular confidence score for output (the monitoring device 5 determines an impairment type associated with the telecommunication channel 4, based on the obtained channel frequency response and trained convolutional neural network 10 (Step T2). As described with reference to FIG. 3, this may include selecting the category with the highest confidence in the
output vector 25; see Dupuis, paragraph [0080]).
Regarding claim 6, wherein the subscriber network is a digital subscriber line (DSL) network (It has been proposed to detect an impairment affecting a DSL line by analyzing the channel frequency response of the DSL line, typically express in dB and called Hlog; see Dupuis, paragraph [0003]).
Regarding claim 11, receiving, by the computing device and from the model, data indicating a particular confidence score representing an overall likelihood that the line has the physical impairment (For example, from a list of known impairments identifiable from the CFR as well as from the healthy category, the convolutional neural network 10 proposes a confidence value for each category; see Dupuis, paragraph [0052]. Also see Fig. 7 and paragraph [0062], “The monitoring device 5 obtains training data for the convolutional neural network 10 (Step S1). The training data comprise CFR data specifying the channel frequency response of respective telecommunication lines 4, and label data specifying impairment types associated with respective telecommunication lines 4”); and

Regarding claim 15, receiving, by the computing device and from the model, data indicating a particular confidence score representing an overall likelihood that the line has the physical impairment (For example, from a list of known impairments identifiable from the CFR as well as from the healthy category, the convolutional neural network 10 proposes a confidence value for each category; see Dupuis, paragraph [0052]. Also see Fig. 7 and paragraph [0062], “The monitoring device 5 obtains training data for the convolutional neural network 10 (Step S1). The training data comprise CFR data specifying the channel frequency response of respective telecommunication lines 4, and label data specifying impairment types associated with respective telecommunication lines 4”); and
providing, by the computing device, the particular confidence score for output (he monitoring device 5 determines an impairment type associated with the telecommunication channel 4, based on the obtained channel frequency response and trained convolutional neural network 10 (Step T2). As described with reference to FIG. 3, this may include selecting the category with the highest confidence in the output vector 25; see Dupuis, paragraph [0080]).
Regarding claim 20, wherein the subscriber network is a digital subscriber line (DSL) network (It has been proposed to detect an impairment affecting a DSL line by analyzing the channel frequency response of the DSL line, typically express in dB and called Hlog; see Dupuis, paragraph [0003]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Dupuis regarding monitoring a telecommunication network including one or more telecommunication channels into the method related to determining overall link quality score using trained data model of Yadav. The motivation to do so is to provide a reliable and efficient impairment detection system (see Dupuis, abstract and paragraph [0003]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al., US 2019/0044824 A1 (Yadav hereinafter), in view of Dupuis et al., US 2019/0260483 A1 (Dupuis hereinafter), as applied to the claims above and further in view of Dahlfort et al., US 2014/0133844 A1 (Dahlfort hereinafter).
Here is how the references teach the claims.
Regarding claim 7, Yadav and Dupuis discloses the method of claim 1. Yadav and Dupuis do not disclose wherein the subscriber network is a passive optical network (PON). In the same field of endeavor (e.g., communication system) Dahlfort a method for estimating location of a fault in a communication link that comprises wherein the subscriber network is a passive optical network (PON) (The communications link, in some embodiments, is an optical link. In some of these embodiments, the first and second network elements are both wavelength selective switches and the channel is an 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Dahlfort regarding estimating location of a fault in a communication link into the method related to determining overall link quality score using trained data model of Yadav and Dupuis. The motivation to do so is to provide a method for automatically detecting and localizing network faults without human intervention or additional hardware components (see Dahlfort, abstract and paragraph [0004]).

Allowable Subject Matter
Claims 3-5, 8-10, 13-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/21/2021